Citation Nr: 1815465	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  13-35 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Spouse



ATTORNEY FOR THE BOARD

Freda J. F. Carmack, Associate Counsel  


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1977 to July 1981.
 
This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Veteran's Law Judge (VLJ) during a December 2016 hearing in St. Petersburg, Florida.  A transcript is of record.  

At the hearing, the VLJ left the record open for 60 days to allow the Veteran to submit additional evidence, including a nexus opinion.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.709 (2017).  The Veteran did not provide a nexus opinion.  Rather, in February 2017, the Veteran submitted a lay statement and requested that the appeal be considered by the VLJ as soon as possible.  

The issues of entitlement to service connection for left ear hearing loss and right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record stands at least in equipoise that the Veteran's tinnitus is due to acoustic trauma in service. 


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  Here, the RO issued pre-adjudicatory notice to the Veteran in January 2011 that satisfied the duty to notify.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and service personnel records were obtained, and a VA examination was provided in May 2011.  As discussed in greater detail below, the VA examination is unnecessary to decide this claim.

For these reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran. 

The Veteran asserts that he has tinnitus due to acoustic trauma he sustained in service.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease that was incurred or aggravated during active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires: (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  When a disability is initially diagnosed after separation from service and not within any applicable presumptive period, service connection may be granted if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d).

Tinnitus is a chronic disease that may be service connected on a presumptive basis if it was diagnosed in service or if it manifested to a degree of at least 10 percent within one year following service.  38 U.S.C. §§ 1101(3), 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If chronicity is not established in service or in the presumptive period, the continuity of symptoms after discharge can support a claim for a disability that was otherwise noted in service.  38 C.F.R. §§ 3.303(b), 3.307; Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir 2013) (finding continuity of symptoms only satisfies the nexus requirement if the claimed disability is a chronic disability listed under 38 C.F.R. § 3.309(b)).

Tinnitus is a unique disability, as it is defined as being subjective, with its diagnosis generally determined by whether a lay person claims to experience it.  See Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting Dorland's Illustrated Medical Dictionary [hereinafter DORLANDS] 1714 (28th ed. 1994)); DORLANDS, 1956 (31st ed. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination that is "medical in nature," and it is capable of lay observation.  With specific regard to tinnitus, a veteran is competent to testify to in-service acoustic trauma, in-service symptoms, and post-service symptoms because "ringing in the ears is capable of lay observation."  Barr, 21. Vet. App. at 309;  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Accordingly, the Veteran is competent to provide a tinnitus diagnosis and the causal link or nexus to service.

The Veteran asserts that he currently suffers from tinnitus.  At his May 2011 VA examination, he reported intermittent ringing in both ears that began 20 or 30 years prior.  Given the nature of tinnitus that allows for lay diagnosis, the Board finds that the Veteran meets the first requirement for service connection. 

A review of the Veteran's DD-214 shows that the Veteran's military occupational specialty at separation was Mess Management Specialist; and the Veteran has explained that he worked as a cook during service.  At his December 2016 hearing, the Veteran reported significant noise exposure aboard the USS Saratoga, where he worked as a Watch Captain in the officer's mess that was located directly below the flight deck.  He reported "horrific noise" and "screaming noise" that sounded like a "loud explosion" coming from the forward catapult that would launch planes from the aircraft carrier.  He asserted that he experienced this noise exposure on a daily basis.  In a lay statement provided in December 2013, the Veteran reported that the hatch to the galley where he worked was always open, leaving him exposed to the noises from the flight operations on deck.  In addition, in a written statement following his hearing in December 2016, the Veteran reported that for 7 months he ran the "Gedunk," or snack shop, that was located in the hanger at Naval Air Station Cecil Field and, there, he was exposed to daily excessive noise from the flight line with no available hearing protection. 

The Board finds that the Veteran is competent to report noise exposure in service, as it is observable by his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Although his accounts of noise exposure are not necessarily typical for the circumstances of his service, the Veteran has offered consistent, credible accounts throughout the pendency of his claim.  See 38 U.S.C. § 1154(a).  Accordingly, the Veteran meets the second element of service connection for tinnitus.

As for nexus to service, the Veteran confirmed at his December 2016 hearing that he has experienced ringing in his ears since service.  He explained that he did not seek treatment for tinnitus earlier because he did not learn about this condition until he spoke with his veteran's representative decades after service.  As for noise exposure since service, the Veteran explained that he has worked in the food service industry since separation in administrative roles and in a restaurant setting.   

The Board takes note of the Veteran's May 2011 VA examination in which the examiner found that the Veteran's tinnitus was not permanently aggravated by service.  However, the Veteran has not asserted, and there is no evidence to suggest, that the Veteran had tinnitus prior to service; and the examination report does not opine as to whether tinnitus is or is not otherwise related to service.  

Given the unique nature of tinnitus that allows for lay diagnosis, a VA examination is not necessary to decide the claim and the Board attributes significant probative weight to the Veteran's reports that he experienced tinnitus during and since service.  Davidson, 581 F.3d at 1316 (lay evidence may be sufficient to establish nexus in certain cases); Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (Board is not obligated to accept any examiner's opinion). 

Based on the foregoing, the Board finds that the evidence as to service connection for tinnitus is in equipoise and resolves all reasonable doubt in favor of the Veteran.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The claim for service connection for tinnitus is granted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted. 


REMAND

Although the Board sincerely regrets the additional delay, the Veteran's claims for service connection for left ear hearing loss and right ear hearing loss must be remanded for additional development. 

VA's duty to assist includes obtaining a medical examination or medical opinion when it is necessary to make a decision on a claim.  See 38 U.S.C. § 5103A(d).  Furthermore, when VA undertakes to provide an examination or opinion, it must ensure that it is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this regard, the probative value of a medical opinion comes from its reasoning.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).  A medical opinion that provides no rationale or an incomplete analysis is not adequate to decide a claim.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Moreover, a medical opinion has no probative value if it is based on an inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Following the Veteran's VA examination in May 2011, the VA examiner determined that the Veteran's pre-existing bilateral hearing loss was not aggravated in service.  She based her conclusion solely on the fact that the Veteran's enlistment and separation audiograms showed no significant threshold shifts during service. No further rationale was provided.  The examiner listed 5 articles to support her conclusion, but she did not explain their significance.  An audiogram taken at the May 2011 examination indicated that the Veteran's hearing worsened significantly since separation from service, but the examiner did not address the etiology of the Veteran's current level of hearing loss.  Furthermore, by discussing "bilateral hearing loss," the examiner treated hearing loss in both the left and right ears as having pre-existed service, but a review of the Veteran's entrance examination indicates that the Veteran only suffered from hearing loss, as defined by VA regulations, in his left ear.  See 38 C.F.R. § 3.385.

Finally, the examiner overlooked an entry in the Veteran's 1981 separation examination indicating that the Veteran's auditory threshold at 2000 hertz in his left ear may have been measured at 40 decibels, thus representing a significant threshold shift during service from 15 decibels in 1976 to 40 decibels in 1981.  It is unclear whether this entry was intended to show 40 decibels or 20 decibels because, at some point, the number was changed from one to the other.  However, the Veteran's December 2016 hearing testimony suggests that 40 decibels is the correct notation.  The Veteran testified that, at his separation examination, his examiner told him that he suffered hearing loss during service.  A comparison of the Veteran's three in-service audiograms, in 1976, 1978 and 1981, reveals that the only significant threshold shift that occurred was the shift to 40 decibels at the 2000 hertz level in the left ear at separation (if, indeed, 40 decibels was the correct entry).  

The Board notes that the Veteran's auditory threshold at 2000 hertz in the left ear was 25 decibels in May 2011 when the Veteran had his most recent audiogram.  However, the examiner did not comment on the significance of a potential shift to 40 decibels, whether it was temporary or otherwise.  Thus, a new medical opinion is required. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained and associated with the claims file. 

2.  After obtaining all outstanding records, the record and a copy of this Remand should be provided to a VA audiologist to obtain an opinion addressing the etiology of the Veteran's left and right ear hearing loss.  The examiner should note in the opinion that the record and the Remand have been reviewed.  Following a review of the record, the examiner should provide an opinion on the following:

(a)  Whether it is at least as likely as not that the Veteran's pre-existing left ear hearing underwent an increase in severity (i.e., a permanent worsening of the underlying disease as distinguished from a temporary or intermittent flare-up) during his active duty military service.  If so, opine as to whether there is clear and unmistakable evidence that such increase in severity is due to the natural progress of the condition.

The examiner is asked to specifically consider and comment on the apparent threshold shift at 2000 hertz in the Veteran's audiogram taken at separation from service in 1981.

(b)  Whether it is at least as likely as not that the Veteran's right ear hearing loss began in or is otherwise related to his military service. 

In rendering this opinion the examiner should consider hearing loss disability to be present only if the conditions outlined in 38 C.F.R. § 3.385 are met.  Based on the controlling case law, regulations, and statutes, the Veteran did not have a hearing loss disability at entrance into service.  Hence, the Board needs an opinion about a relationship to service and not about aggravation of a preexisting disability.  The examiner's assistance in this regard is appreciated.

A detailed rationale for all opinions expressed should be provided.

3.  To help avoid future remand, the AOJ should ensure that all requested actions have been accomplished (to the extent possible) in compliance with this Remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claim.  If any benefit sought in connection with the remanded claim is denied, the AOJ must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


